

116 S404 IS: Remote Areas Border Security Enhancements Act
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 404IN THE SENATE OF THE UNITED STATESFebruary 7, 2019Mr. Heinrich (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the Commissioner of U.S. Customs and Border Protection to acquire and  enhance
			 technology and assets in rural or remote
			 areas near the southern border and to establish an Agent Mobility
			 Demonstration Program.
	
 1.Short titleThis Act may be cited as the Remote Areas Border Security Enhancements Act. 2.Defined termIn this Act, the term rural or remote area means an area within the United States along the international border between the United States and Mexico that is not within an area defined and designated by the Bureau of the Census as an urbanized area.
		3.Border security enhancements in mountainous, high desert, and backcountry terrain
 (a)In generalNotwithstanding section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note; Public Law 104–208), the Secretary of Homeland Security may not begin the construction of any infrastructure project (including a pedestrian fence, vehicle barrier, levee, gate, wall, fence, road, or port of entry) along the international border between the United States and Mexico until—
 (1)the Comptroller General of the United States conducts a study that evaluates the need for enhanced technology and maintenance on existing equipment and other resources in rural or remote areas, prioritizing mountainous, high desert, and backcountry areas, including the estimated costs for carrying out the activities described in paragraph (2); and
 (2)the Commissioner of U.S. Customs and Border Protection— (A)increases the use of advanced detection and surveillance technology;
 (B)acquires fixed and mobile technology assets, including night vision technology; (C)increases and improves interoperable communications;
 (D)acquires and deploys such additional horses and off-road vehicles, including all-terrain vehicles, as may be necessary to provide for enhanced security in rural or remote areas near the international border between the United States and Mexico;
 (E)increases and upgrades facilities to the extent necessary to accommodate personnel and asset needs, including horse patrol facilities; and
 (F)performs any maintenance and care that may be necessary to preserve the operational capability of all mountainous, high desert, and backcountry assets, including technology assets, vehicles, forward operating bases, and horse patrol facilities.
 (b)RequirementsIn carrying out subsection (a), the Commissioner shall— (1)consult with agents in the field; and
 (2)prioritize the deployment of such technology based on the needs of remote stations and forward operating bases in rural or remote areas near the international border between the United States and Mexico.
 4.ReportNot later than 1 year after the date of the enactment of this Act, the Commissioner shall submit a report to the appropriate congressional committees that describes the implementation of section 3, including—
 (1)the assets deployed in rural or remote areas near the international border between the United States and Mexico; and
 (2)the expenditures incurred to acquire and deploy such assets. 5.Agent Mobility Demonstration Program (a)In generalThe Secretary of Homeland Security shall establish a 5-year pilot program in the El Paso Sector, to be known as the Agent Mobility Program, under which agents assigned within the El Paso Sector may laterally transfer to a designated, hard-to-fill station within the El Paso Sector for a period of at least 3 years.
 (b)Completion of serviceAny agent who completes 3 years of service at a hard-to-fill station to which he or she transferred under the program established under paragraph (1)—
 (1)shall be presented to the selecting officer as a preferred agent; and (2)shall be eligible to transfer to 1 of 3 border patrol stations in the El Paso Sector of his or her choice that has an opening at the time of such transfer.
 6.Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated, there is authorized to be appropriated, to U.S. Customs and Border Protection, the amount determined to be necessary under the study required under section 3(a)(1) to carry out the activities described in section 3(a)(2).